Title: To James Madison from Thomas Jefferson, 25 April 1801
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.
Monticello Apr. 2⟨5⟩. 1801
I received yesterday your’s of the 22d. & learn with regret that you have been so unwell. This & the state of the ⟨country, the river &⟩ roads should delay your departure, at least till the weather is better. I should have set out this morning, but it is still raining, and the river all but ⟨swimm⟩ing at the last ford. If these circumstances are more favorable tomorrow I shall then set out, or whenever they become so, as I do not like to begin a journey in a settled rain. Contrive, if you can, to let it be known at Gordon’s if you shall be gone, as I could then continue on the direct road, which is better as well as shorter. My best respects to mrs. Madison & affectionate esteem & attachment to yourself.
Th: Jefferson
 

   
   FC (DLC: Jefferson Papers).


